Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2, 5-9, 11, 14-15 & 17 are allowed.
Claims 3-4, 10, 12-13, 16 & 18-20 have been cancelled by Applicant in the Response of 07/01/2022.
The following is an examiner’s statement of reasons for allowance: 
Claims 6-8 & 17 were allowed in the Final Office Action mailed 04/19/2022.

Applicant’s amendments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 04/19/2022. The limitations of previously allowed of dependent claim 13 are incorporated into independent claims 1 & 5 in applicant’s response of 07/01/2022.

Claims 2, 9, 11, 14 & 15 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			July 13, 2022.

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858